



Exhibit 10.52
TWELFTH AMENDMENT TO OFFICE LEASE
1099 18th Street, Denver, Colorado
For valuable consideration, the receipt and adequacy of which are expressly
acknowledged, Landlord and Tenant (as defined below) agree as of the Effective
Date that:
1.Definitions. In this Twelfth Amendment, the following terms have the meaning
given:
(a)Effective Date: March 3, 2008.
(b)Landlord: Cumberland Office Park, LLC, a Georgia limited liability company.
(c)Tenant: Anadarko Petroleum Corporation, a Delaware corporation.
(d)Lease: Agreement of Lease, dated July 30, 2002, between Denver-Stellar
Associates Limited Partnership, a Delaware limited partnership ("DSA") and
Western Gas Resources, Inc. ("Original Tenant") ("Original Lease"), as amended
by:
(1)First Amendment to Lease, dated as of September 10, 2002, between DSA and
Original Tenant ("First Amendment");
(2)Second Amendment to Lease, dated as of July 23, 2004, between DSA and
Original Tenant ("Second Amendment");
(3)Third Amendment to Lease, dated as of November 1, 2004, between DSA and
Original Tenant ("Third Amendment");
(4)Fourth Amendment to Lease, dated as of December 31, 2004, between DSA and
Original Tenant ("Fourth Amendment");
(5)Fifth Amendment to Lease, dated as of April 20, 2005, between DSA and
Original Tenant ("Fifth Amendment");
(6)Sixth Amendment to Lease, dated as of May 18, 2005, between DSA and Original
Tenant ("Sixth Amendment");
(7)Seventh Amendment to Lease, dated as of June 15, 2005, between DSA and
Original Tenant ("Seventh Amendment");
(8)Eighth Amendment to Lease, dated as of November 15, 2005 ("Eighth
Amendment"), between Landlord, as successor-in-interest to DSA and Original
Tenant;
(9)Ninth Amendment between Landlord and Tenant, successor in interest to
Original Tenant, dated as of February 16, 2007 ("Ninth Amendment") adding the
Expansion Space (as defined below);
(10)Tenth Amendment dated September 11, 2007, between Landlord and Tenant
("Tenth Amendment");
(11)Eleventh Amendment dated November 9, 2007, between Landlord and Tenant
("Eleventh Amendment"); and
(12)This Twelfth Amendment.
(e)Existing Space: Existing Space is comprised of approximately 103,263 rentable
square feet more particularly described in the Ninth Amendment and on the
Premises Schedule attached as Schedule 1 to the Eleventh Amendment (the
"Premises Schedule").


1

--------------------------------------------------------------------------------





(f)Ninth Amendment Expansion Space: Expansion Space added pursuant to the Ninth
Amendment is comprised of the floors or portions thereof more particularly
described in the Ninth Amendment and on the Premises Schedule.
(g)Tenth Amendment Expansion Space: Additional space added to the Premises and
more particularly described in the Tenth Amendment and on the Premises Schedule.
(h)Suites 400 and 600: Additional space added to the Premises and more
particularly described in the Eleventh Amendment and on the Premises Schedule.
(i):Suite 1800: Approximately 14,090 rentable square feet on the eighteenth
floor of the Building as shown on Exhibit B to this Twelfth Amendment and the
electrical closet on the 17th floor. [
(j)Building Address:    Granite Tower
1099 18th Street
Denver, CO 80202
(k)Extended Expiration Date: April 30, 2018.
(l)Scheduled Delivery Date of Suite 1800: April 8, 2008, subject to the timely
vacation of the existing tenant and subject to Exhibit C of the Ninth Amendment.
(m)Delivery Date: The actual delivery date as determined pursuant to Exhibit C
to the Ninth Amendment for the space defined in subparagraph (h) and (i) above.
The Delivery Date for such space will be confirmed by a Delivery Date
Certificate substantially in the form of Exhibit D attached to the Ninth
Amendment.
(n)Capitalized Terms. Any capitalized term used in this Twelfth Amendment but
not defined in this Twelfth Amendment has the meaning set forth for such term in
the Ninth Amendment.
2.Controlling Lease Documents/Conditions. Except as specifically set forth in
paragraph 5 of the Ninth Amendment, as of the Effective Date, the term "Lease"
shall mean the Original Lease, plus the Ninth, Tenth, Eleventh and Twelfth
Amendments. The First through Eighth Amendments, inclusive, were terminated and
replaced in their entirety by the Ninth Amendment. The effectiveness of this
Twelfth Amendment is expressly conditioned upon Landlord's receipt of an
executed Termination Agreement with the existing tenant of Suite 1800, on terms
and conditions acceptable to Landlord, on or before March 7, 2008. If such
agreement is not timely received this Twelfth Amendment will be null and void
and of no force and effect and Landlord will deliver Suite 1800 in accordance
with the Lease without this Twelfth Amendment.
3.Suite 1800. As of the Effective Date, Landlord leases to Tenant and Tenant
leases from Landlord, Suite 1800 in accordance with this Twelfth Amendment.
(a)Landlord will deliver Suite 1800 to Tenant on or before the Scheduled
Delivery Date in the condition required pursuant to Exhibit C of the Ninth
Amendment. Tenant acknowledges and agrees that the Scheduled Delivery Date for
Suite 1800 may be delayed if the existing tenant fails to timely vacate.
Landlord shall use commercially reasonable efforts to cause the existing tenant
to vacate Suite 1800 on a timely basis. In the event the existing tenant fails
to vacate as of the Scheduled Delivery Date, Landlord will credit to Tenant all
rent received in excess of Base Rent and Additional Rent under such existing
tenant's lease as a result of any holdover. The actual Delivery Date for Suite
1800 will be determined pursuant to Exhibit C to the Ninth Amendment and
confirmed as required therein.
(b)In consideration for Landlord obtaining the early termination of the lease
for Suite 1800, Tenant agrees that for the period from the Delivery Date through
July 31, 2008 (the original termination date of the lease for Suite 1800),
Tenant will pay to Landlord, Base Rent and Additional Rent for Suite 1800 at the
rates set forth in the table below. If the Delivery Date for Suite 1800 is not
the Scheduled Delivery Date, Landlord will provide to Tenant a credit for any
holdover rent received by Landlord in excess of the Base Rent and Additional
Rent paid by the existing tenant for Suite 1800. For the period from August 1,
2008 through November 30, 2008, Tenant will have no obligation to pay Base Rent
or Additional Rent for Suite 1800, which is Tenant's 120 day period of rent
abatement after the Delivery Date. Base Rent will commence for Suite 1800 as of
December 1, 2008, at the rate set forth for the eighteenth floor on Schedule 2
to the Eleventh Amendment.


2

--------------------------------------------------------------------------------





Period
Monthly Base Rent
Monthly Estimated Additional
Rent**
Total Monthly Rent
DD-7/31/08
$27,886.46*
$3,271.69**
$31,158.15

*subject to proration for any partial month.
**subject to a final reconciliation in 2009 for the period from the DD through
July 31, 2008.
(c)For the period commencing on the Delivery Date through July 31, 2008, Tenant
will pay to the Parking Garage Operator for the right to use 19 unreserved
parking spaces in the parking garage at the rate of $185.00 per month per space
and 4 reserved parking spaces at the rate of $250.00 per month per space, since
Tenant has agreed to pay for the parking spaces leased by the tenant vacating
Suite 1800 prior to such tenant's original expiration date From and after August
1, 2008, the provisions of Paragraph 11 of the Ninth Amendment will apply to the
number, rate, and kind of parking spaces allocable to Suite 1800.
(d)Tenant will have the opportunity to inspect Suite 1800 after the existing
tenant vacates the space and has removed any personal property. Tenant agrees to
accept Suite 1800 in its current "as-is" condition subject to Landlord's
obligation to provide the tenant finish allowance described in the next
sentence. The tenant finish allowance for Suite 1800 will be $40.00 per square
foot.
(e)From and after the Delivery Date for Suite 1800, all references in the Lease
to the term "Premises" shall be deemed to include Suite 1800, all of the
Premises shown on the Premises Schedule will have been delivered and the
Premises will contain approximately 269,980 rentable square feet as stated on
the Premises Schedule.
(f)In the event that the existing tenant does not vacate Suite 1800 on or before
April 7, 2008, and Tenant requests in a writing to Landlord that Tenant desires
Landlord to undertake an eviction proceeding, Landlord agrees to take
commercially reasonable legal action to evict such tenant and recover possession
of Suite 1800 to deliver it to Tenant in accordance with this Twelfth Amendment,
provided that Tenant agrees to reimburse Landlord for all reasonable costs and
expenses, including reasonable attorneys' fees and court costs, incurred by
Landlord in pursuing such eviction. Tenant will reimburse Landlord for such
costs within 30 days' after receipt of an itemized statement therefor.
(g)Within fifteen (15) days after receipt of an invoice therefor, Tenant will
pay to Landlord fifty percent (50%) of the fees for Landlord's legal counsel to
prepare this Twelfth Amendment and the termination agreement discussed above;
provided such total fees shall not exceed $5,000.
4.Broker. Each of Landlord and Tenant represents and warrants to the other that
neither has dealt with any broker or agent in negotiating this Twelfth Amendment
except Frederick Ross Company (Landlord's broker) and Cushman & Wakefield of
Texas, Inc. (Tenant's broker) (collectively, the "Brokers"). Landlord will pay
any commission owed to the Brokers pursuant to a separate agreement. Each of
Landlord and Tenant will indemnify and hold the other harmless from all damages
paid or incurred by the other resulting from any claims asserted against such
party by brokers or agents claiming through the other party.
5.Reaffirmation of Lease Terms. Tenant and Landlord agree that the terms,
covenants, and conditions of the Lease shall remain and continue in full force
and effect as amended herein. Tenant confirms that Landlord is in compliance
with the Lease provisions and that Tenant does not have any defenses, claims or
offsets against Landlord as of the date hereof. As of the date hereof, Tenant
waives and releases Landlord and its agents and employees, from any and all
claims, demands, damages, actions, causes of action, or suits of any kind or
nature whatsoever, known or unknown, arising out of or in connection with the
Lease and/or the use or occupancy of the Premises prior to the date hereof.
Except as specifically modified in this Twelfth Amendment, the Lease remains in
full force and effect. If there is any conflict between the terms and provisions
of this Twelfth Amendment and the terms and provisions of the Lease as amended
by the Ninth, Tenth and Eleventh Amendments, the terms and provisions of this
Twelfth Amendment shall govern.
6.Authority. Each of Landlord and Tenant represents and warrants to the other
that the person executing this Twelfth Amendment on behalf of such party is duly
authorized to do so. As of the Effective Date, Tenant represents and warrants to
Landlord that (a) there are no subleases, assignments, or other agreements
between Tenant and any third party concerning or affecting the Lease or the
Premises or any portion thereof; and (b) Tenant has not assigned, conveyed,
pledged, or granted any interest in the Lease or any portion of the Premises to
any person or entity.




3

--------------------------------------------------------------------------------





7.Miscellaneous Provisions.
(a)Governing Law. The governing law of this Twelfth Amendment and all provisions
hereunder shall be governed by and construed in accordance with the laws of the
State of Colorado.
(b)Complete Agreement. This Twelfth Amendment contains all agreements,
understandings and arrangements between the parties hereto with regard to the
matters described herein.
(c)Benefit. Subject to the limitations on Tenant's assignment and subleasing
provided in the Lease, this Twelfth Amendment shall inure to the benefit of and
be binding upon the parties hereto and their respective successors and assigns.
(d)Amendment. This Twelfth Amendment may not be amended except in writing signed
by the parties hereto.
(e)Headings. The paragraph headings of this Twelfth Amendment are for reference
only and shall not be deemed to alter or affect the meaning of the terms hereof.
(f)Binding Effect. This Twelfth Amendment becomes effective only upon the
execution and delivery by Landlord and Tenant.
(g)Time. Time is of the essence hereof.
(h)Survival. All covenants, agreements, representations and warranties as set
forth in this Twelfth Amendment shall survive the termination of the Lease as
amended herein.
(i)Counterparts. This Twelfth Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same agreement.
(j)Exhibits. The following schedule and exhibits are attached to and
incorporated in this Twelfth Amendment.
Exhibit B    Suite 1800

The undersigned have executed this Twelfth Amendment as of the Effective Date.
LANDLORD:
TENANT:
 
 
Cumberland Office Park, LLC,
a Georgia limited liability company
Anadarko Petroleum Corporation,
a Delaware corporation
 
 
By: GPI Tower, Ltd.,
a Texas corporation, its member
By: /s/ Authorized Signatory
Name: Authorized Signatory
Title: Manager ITA, RE, & Bus Srv
 
By: SF Realty, Inc.,
a Texas corporation, its general partner
 
 
 
By: /s/ Stephanie T. Lawrence
Name: Stephanie T. Lawrence
Title: Vice President - Managing Director - Denver
 
 
 





4

--------------------------------------------------------------------------------






kbsriiq42018ex1052pg1.jpg [kbsriiq42018ex1052pg1.jpg]


